Citation Nr: 0614293	
Decision Date: 05/16/06    Archive Date: 05/25/06

DOCKET NO.  99-04 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES


1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased evaluation for service-
connected tinea pedis, currently rated as 30 percent 
disabling.

3.  Entitlement to an increased evaluation for service-
connected migraines with aura, currently rated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active military service from June 1969 to 
June 1971.

This appeal arises from May 1998 and September 1998 rating 
decisions issued by the above Department of Veterans Affairs 
(VA) Regional Office (RO).  

In February 2002, during this appeal, the RO granted 30 
percent ratings for tinea pedis and migraines.  However, 
since higher ratings could potentially be assigned, the grant 
of less than the maximum available rating does not "abrogate 
the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 
(1993), and the issues of higher evaluations for the 
veteran's tinea pedis and migraines remain in appellate 
status.  

These issues were previously remanded by the Board in 
September 2004 for additional development and duty-to-assist 
notice under the Veterans Claims Assistance Act of 2000.

The issue of service connection for PTSD is addressed in the 
Remand portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will provide notification when further action is 
required on the part of the appellant.



FINDINGS OF FACT

1.  The veteran's tinea pedis affects less than 40 percent of 
his body and does not more nearly approximate a disability 
characterized by ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, nor is it 
exceptionally repugnant; he does not experience systemic or 
nervous manifestations and does not require near-constant 
systemic therapy or immunosuppressive drugs.  

2.  The veteran suffers from daily migraines; however, there 
is no evidence that he has been diagnosed as having multi-
infarct dementia associated with brain trauma, that the brain 
trauma resulted in any neurological disabilities, or that his 
migraines are completely prostrating and prolonged in nature 
so as to cause severe economic inadaptability.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating for tinea 
pedis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103(a), 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 
7806 and 7813 (as in effect prior to and after Aug. 30, 
2002).

2.  The criteria for an increased disability rating for 
migraines with aura have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.124, 
Diagnostic Codes 8045, 8100 and 9304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 
112 (2004); see Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006).

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In the 
present case, the veteran was not provided notice consistent 
with the VCAA prior to the initial RO decisions in May 1998 
and September 1998.

In the Mayfield case the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.

Although the May 1998 and September 1998 rating actions 
occurred before implementation of VCAA, in letters dated in 
March 2001 and October 2004, the RO informed the veteran of 
its duty to assist him in substantiating his claims under the 
VCAA, and the effect of this duty upon his claims.  In 
addition, the veteran was advised, by virtue of the March 
1999 and September 2002 statements of the case (SOC) and 
February 2000 and October 2005 supplemental statements of the 
case (SSOCs) issued during the pendency of this appeal, of 
the pertinent law, and what the evidence must show in order 
to substantiate his claims.  We therefore believe that 
appropriate notice has been given in this case.  As the 
Federal Circuit Court has stated, it is not required "that 
VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, slip op. at 9.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  See also Conway v. Principi, 
353 F.3d 1359, 1374 (2004), holding that the Court of Appeals 
for Veterans Claims must "take due account of the rule of 
prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  See also 
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the veteran in proceeding with the present decision.  Since 
the increased rating claims have been appealed and are being 
denied herein, and since the effective date of the current 
awards of compensation have been assigned retroactively to 
the date of the most recent VA examination (which was the 
date entitlement arose), there can be no possibility of any 
prejudice.  Moreover, the Board believes that it would be a 
disservice to the veteran to remand this case, which has been 
pending for years and has already been remanded once.  
Moreover, the appellant is represented by a congressionally 
chartered veterans service organization which is well aware 
of the VCAA and its requirements, and has not alleged any 
prejudicial defect in VA's notices.

II. Factual Background

Historically, in November 1993, the RO granted entitlement to 
service connection for tinea pedis and a 10 percent 
evaluation was assigned, effective July 1992.  

In March 1998, the veteran filed a claim for service 
connection for migraines.  Medical records in support include 
a May 1998 VA neurological examination.  At that time the 
stated he had been experiencing headaches since 1970, 
following a head injury in service.  He described having an 
aura of spots prior to his headaches which occurred one to 
three times a week.  He stated the headaches were 
occasionally accompanied by nausea, vomiting, and 
photophobia.  Following clinical evaluation, the diagnosis 
was post-traumatic migraines with aura.

Service connection for post-traumatic headaches with aura was 
granted in May 1998.  A 10 percent disability rating was 
assigned, effective March 1998.  

In August 1998, the veteran submitted a claim for increased 
evaluations for his service-connected tinea pedis and 
migraines.  He was afforded a VA examination in September 
1998, complaining that he derived no benefit from soaking his 
feet or using medications.  He reported intermittent 
eruptions of small macules and pustules around the toes that 
became infected.  He also complained of bilateral toenail 
infections.  With regard to his headaches, the veteran said 
his headaches occurred generally in the back and top of the 
head, with occasional neck stiffness. He also endorsed band-
like squeezing bitemporal headaches.  He indicated that he 
experienced headaches every day, with increased frequency in 
the June-to-February time frame.  The precipitating factors 
included anxiety, stress, and heat.  He reported occasional 
nausea and vomiting, as well as some photophobia and 
phonophobia.

On physical examination, the veteran was noted to be fairly 
histrionic, with multiple somatic complaints.  Head, ears, 
eyes, nose, and throat examinations were unremarkable.  There 
was bilateral onychomycosis, and small pustules around the 
toes.  He was alert and oriented.  Language and speech were 
intact.  Cranial nerves II-XII were intact.  The impression 
was recurrent dermatophytosis, chronic onychomycosis, and 
mixed-type (mostly tension-type) headaches.

In October 1998, the veteran was seen in the podiatry clinic.  
He had long, thick yellow toenails with debris.  There were 
no findings pertaining to tinea pedis.  The assessment was 
onychomycosis.  A December 1998, treatment note indicated 
that the veteran continued to complain of headaches.  The 
examiner stated the veteran was complaining of substantially 
the same symptomatology as in the past.  The veteran was 
alert and oriented.  There was evidence of dermatophytosis of 
the groin and feet.

The veteran was afforded a personal hearing before the RO in 
October 1999.  He testified that his tinea pedis had not 
changed significantly (worsened) since 1992.  He said he was 
less mobile than he used to be, and that he was therefore 
better able to care for his feet.  Nevertheless, he continued 
to experience constant itching, soreness between his toes, 
and shedding of the skin of his feet.  He said he treated his 
feet with a soaking solution salves, powder, and wearing 
white cotton socks.

The veteran also testified that he continued to suffer from 
headaches accompanied by an aura.  He stated the headaches 
interfered with his ability to sleep.  He maintained his 
headaches also caused a mild memory loss.  He said his 
headaches occasionally got so bad that he had to seek refuge 
in a dark room.  He did not indicate, however, how frequently 
such episodes occurred.  When he was employed full-time, the 
veteran stated his headaches would interfere with his ability 
to work.  However, he testified that he was able to work with 
the pain, and that he did not miss work often because of his 
headaches.

Additional VA medical records show the veteran was seen in 
March 2000 for complaints relating to his toenails and 
headaches.  He reported that he continued to suffer from 
heartburn.  The great and fifth toenails were onychomycotic.  
A July 2000 treatment report from the podiatry clinic 
indicated that his toenails were elongated and dystrophic.  
There was maceration of the web spaces between the third and 
fourth toes bilaterally.  There was scaly skin on the plantar 
surfaces.  The assessment was onychomycosis and tinea pedis.  
As a result of the onychomycosis, the veteran underwent a 
permanent avulsion of the hallux toenails bilaterally in 
August.  A follow-up treatment note dated later that month 
indicated that the hallux nail beds were healing, and there 
were no acute complications.

On VA neurological examination in March 2001, he reported 
that he had headaches which occurred about four to five times 
a week.  The headaches were throbbing and usually preceded by 
spots, before the headaches.  The headaches were associated 
with nausea, vomiting, photophobia, and phonophobia.  The 
headaches would last about half a day, and usually were 
relieved with Percocet.  The veteran had never been on 
prophylactic medications, and the examiner noted that such 
treatment might resolve the headaches or at least lessen 
their frequency.  

The veteran also complained of fungal infection of both feet 
and toenails.  Both great toenails were removed secondary to 
severe onychomycosis.  However, he continued to have pain and 
infection in between the toes, and also said that he had a 
discharge between his toes.  He denied any trauma to either 
foot.  On examination his mental status was normal and 
cranial nerves II through XII were intact.  Motor system was 
5/5 with normal bulk and tone.  Reflexes were 2+ and toes 
were downgoing.  Sensation was normal to pinprick and to all 
modalities.  Gait and coordination were within normal limits.  
Examination of the feet revealed active infection in the 
interdigital spaces of all the toes consistent with tinea 
pedis.  The veteran also had bilateral great toe removal 
secondary to onychomycosis with no recurrences.  There was 
some residual onychomycosis of the left fifth toenail.  

In February 2002, the RO granted separate 30 percent ratings 
for tinea pedis and migraines, effective March 2001.  

The remaining VA treatment records show periodic complaints 
and treatment of the veteran's migraines and onychomycosis.

III.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities, which is based 
upon average impairment in earning capacity.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. Part 4 (2005).  When a question 
arises as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of 
the recorded history of a disability is necessary in order to 
make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the 
regulations do not give past medical reports precedence over 
current findings where such current findings are adequate and 
relevant to the rating issue.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  

A.  Tinea Pedis

The veteran's service-connected tinea pedis is currently 
evaluated as 30 percent disabling pursuant to 38 C.F.R. § 
4.71a, Diagnostic Codes (DC) 7813-7806.  (38 C.F.R. § 4.27 
provides that hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned).

The Board notes that, effective August 30, 2002, new 
regulations were promulgated concerning rating for skin 
disorders.  See 67 Fed. Reg. 49,590-49,599 (July 31, 2002).  
Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-
2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (April 10, 2000); 38 
U.S.C.A. § 5110(g); 38 C.F.R. § 3.114; 38 U.S.C.A. § 5110(g).

Under DC 7813 of the old Rating Schedule provisions for 
evaluating skin disorders, a note provides that disabilities 
evaluated under codes 7807 through 7819 are to be rated by 
analogy to eczema under Diagnostic Code 7806.  38 C.F.R. § 
4.118 (2002).  Under DC 7806, a 30 percent rating was 
warranted for a skin disorder with constant exudation or 
constant, extensive lesions, or marked disfigurement.  A 50 
percent rating was warranted for a skin disorder with 
systemic or nervous manifestations and ulceration, extensive 
exfoliation, or extensive crusting, or for a skin disorder 
that is exceptionally repugnant.  38 C.F.R. § 4.118 (2002).  

Under Diagnostic Code 7813 of the amended Rating Schedule 
provisions, the skin disability is rated depending upon the 
predominant disability, and where, as here, it is tinea 
pedis, it will continue to be rated as dermatitis or eczema 
under Diagnostic Code 7806.  38 C.F.R. § 4.118 (2005).  

From August 30, 2002, DC 7806 provides that a 30 percent 
evaluation will be assigned where 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed area is affected, 
or; systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period.  A 60 percent evaluation will be assigned for 
dermatitis that covers more than 40 percent of the entire 
body or more than 40 percent of exposed areas affected, or 
with constant or near constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past 12-month period.  38 C.F.R. § 4.118 (2005).

Based upon the evidence, the veteran's current disability 
picture resulting from his tinea pedis and, more recently, 
onychomycosis does not meet or approximate the requirements 
for a 50 percent evaluation under the old rating criteria.  
Although in 2001, VA examination showed active tinea pedis, 
confined primarily to the toes of both feet, more specific 
information as to the extent of these findings was not 
provided.  There were no complaints or clinical findings of 
systemic or nervous manifestations, ulceration, extensive 
exfoliation, extensive crusting or exceptionally repugnant 
disfigurement.  In fact, none of the symptomatology which 
would allow for the assignment of a higher disability had 
been reported.  

The only evidence of record pertinent to the skin disability 
dated after late 2002 are outpatient evaluations which 
primarily show ongoing podiatry consultations.  Beyond that, 
there is no indication that the veteran has required 
corticosteroids or immunosuppressive drugs, or evidence that 
large portions of his anatomy are involved.  While not 
explicitly stated, it is reasonable to assume that less than 
40 percent of exposed body area is affected by tinea pedis 
(skin condition is predominantly confined to the toes of both 
feet), and less than 40 percent of the entire body is 
affected.  Accordingly, the veteran's disability is not shown 
to be so symptomatic or actively disabling as to warrant an 
evaluation in excess of 30 percent, pursuant to 38 C.F.R. 
Part 4, Diagnostic Code 7806 (2002) and (2005).

B.  Migraines 

The veteran's migraines are currently evaluated as 30 percent 
disabling.  Under DC 8045 (brain disease due to trauma), 
purely neurological disabilities, such as hemiplegia, 
epileptiform seizures, facial nerve paralysis, etc., 
following trauma to the brain, will be rated under the 
diagnostic codes specifically dealing with such disabilities, 
with citation of a hyphenated diagnostic code (e.g., 8045-
8207).  Purely subjective complaints such as headaches, 
dizziness, insomnia, etc., are recognized as symptomatic of 
brain trauma and rated at 10 percent, and no more, under 
Diagnostic Code 9304.  Ratings in excess of 10 percent for 
brain disease due to trauma under DC 9304 are not assignable 
in the absence of a diagnosis of multi-infarct dementia 
associated with brain trauma.

The evidence associated with the claims file clearly shows 
that the veteran was evaluated for complaints of headaches in 
service, allegedly after sustaining a head injury, and that a 
neurological examination was "entirely normal."  However, 
the post service evidence fails to identify any neurological 
disabilities and the veteran has not been diagnosed as having 
multi-infarct dementia, the Board therefore finds that an 
increased evaluation for migraines, formerly characterized as 
post-traumatic headaches is not warranted under DC 8045 or 
9304.

The Board has also considered rating the veteran's migraines 
under DC 8100.  Under that diagnostic code, characteristic 
prostrating attacks occurring on an average of once a month 
over the past several months, a 30 percent disability rating 
is warranted.  Very frequent, completely prostrating and 
prolonged attacks (of migraine headaches) productive of 
severe economic inadaptability warrant a 50 percent 
disability evaluation.  38 C.F.R. § 4.124a (2005).

Evaluations under DC 8100 are generally based upon the 
frequency of migraine attacks.  The Board does not question 
the credibility of the veteran in reporting headaches 
approximately four to five times a week.  However, the 
evaluating criteria for a 60 percent disability evaluation 
specify that the attacks be completely prostrating and 
prolonged in nature.  The veteran has reported that his 
headaches range in intensity but are usually relieved with 
medications.  Periodically he experiences a headache that 
requires him to seek relief in a darkened room but has not 
reported having severe headache attacks wherein the severity 
renders him unable to work or otherwise function.  In fact, 
he testified that, when he was employed, his headaches had 
rarely prevented him from going to work.  While he says his 
headaches are occasionally accompanied by nausea and 
vomiting, as well as photophobia and phonophobia, he does not 
seek medical treatment for his headaches on any regular 
basis.  The symptoms, described by the veteran, particularly 
when last examined by VA in 2001, are reflective of a level 
of symptomatology more closely approximating the current 
evaluation of 30 percent.  

As noted above, the criteria for DC 8100 link the ratings for 
migraine headaches to two elements: severity and frequency.  
It is not sufficient to demonstrate the existence of a 
particular frequency of headaches; the headaches must be of a 
specific prostrating character.  In this case, the Board 
finds that the intensity of the veteran's headaches have not 
been shown to rise to the level of completely prostrating 
migraines, such to warrant assignment of a 60 percent 
evaluation.  

With respect to both the tinea pedis and migraines, the Board 
concludes the current level of disability shown is 
encompassed by the ratings currently assigned by the RO, and, 
with due consideration to the provisions of 38 C.F.R. § 4.7, 
higher evaluations are not warranted. 

We have also considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against both claims for higher ratings, that 
doctrine is not applicable in this case.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1991).


ORDER

An increased evaluation for tinea pedis is denied.

An increased evaluation for post-traumatic headaches with 
aura is denied.


REMAND

In late October 2005, the veteran informed the RO that he was 
dissatisfied with the decision regarding his PTSD appeal, and 
waived the 60-day waiting period on the SSOC, requesting that 
his case be immediately forwarded to the Board.  Attached to 
this document was a statement containing additional stressor 
information beyond that for which development has already 
been undertaken.  Since the issue before the Board is 
concerned with the establishment of a verified stressor, that 
evidence is pertinent to the veteran's PTSD claim.  While 
this evidence was received prior to the certification of 
appeal and transfer of records to the Board, the RO failed to 
issue an SSOC with regard to this evidence.  See 38 C.F.R. § 
19.37(a).  In addition, the veteran has not filed a waiver 
under 38 C.F.R. § 20.1304.

The Board regrets the further delay; however, existing law 
and regulations mandate a return of this file to the RO for 
due process consideration.  Therefore, this case is REMANDED 
to the RO for the following action:

The RO should readjudicate the claim for 
service connection for PTSD by evaluating 
all evidence obtained after the last SSOC 
was issued.  If the benefit sought on 
appeal remains denied, the RO must 
furnish the veteran and his 
representative an appropriate SSOC and 
allow them a reasonable period of time to 
respond.  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including VCAA 
and any other legal precedent. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


